Citation Nr: 9914771	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for psoriasis, 
including as a result of Agent Orange exposure.

2.  Entitlement to service connection for kidney stones, 
including as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.  This appeal arises from August 1994 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, Louisiana, regional office 
(RO). 


FINDINGS OF FACT

1.  There is no objective evidence of a link between the 
veteran's current psoriasis and kidney stones and any 
incident of service, including Agent Orange exposure.  

2.  The claims of service connection for psoriasis and kidney 
stones, on a direct basis or as a result of Agent Orange 
exposure, are not plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims which are shown to 
be not well grounded.


CONCLUSION OF LAW

The veteran has not submitted evidence of well grounded 
claims for service connection for psoriasis and kidney 
stones, on a direct basis or as the result of exposure to 
Agent Orange.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset is 
whether the veteran's claims are well grounded; that is, 
whether they are plausible, meritorious on their own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If a particular claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991). 

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders which 
have been positively associated with Agent Orange exposure 
are chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, prostate cancer, 
multiple myeloma, soft-tissue sarcomas, and acute and 
subacute peripheral neuropathy.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).  Furthermore, in August 1996, the Secretary 
of Veterans Affairs determined that there is no positive 
association between herbicide exposure and neuropsychiatric 
disorders and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Disease Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442-
41449 (August 8, 1996).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the appellant's evidentiary assertions as to the 
relationship between his current psoriasis and kidney stones 
and his period of service or exposure to Agent Orange are 
inherently incredible when viewed in the context of the total 
record. 

The Board has reviewed the record following the guidelines 
for a well-grounded claim as set forth in Caluza v. Brown, 7 
Vet. App. 498 (1995), specifically, that there must be: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  See also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1995); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

The service medical records show no treatment for a skin 
disorder or kidney problem.  At the time of the separation 
examination in November 1965, the veteran did not report any 
skin or kidney complaints, and the separation examination 
itself indicated normal skin and genitourinary examinations.  

The first medical evidence of a genitourinary problem is 
shown in 1974, nearly nine years after the veteran's 
separation from service, when a left ureteral calculus was 
noted.  In August 1993, multiple left renal calculi, and left 
ureteric calculus were demonstrated.  A VA examination in May 
1994 diagnosed casual herbicide exposure, no clinical 
residuum; psoriasis, isolated lesions anterior knees, elbows, 
nape of the back, and buttocks; chloracne not found; post 
lithotripsy of renal stones, left kidney, no clinical 
residuum.  The veteran reported to the examiner that his 
psoriasis began during service; however, that statement is 
contradicted by the objective medical evidence of record. 

Kidney stones and psoriasis are not disorders presumed to be 
related to herbicide exposure under the applicable 
regulations, and they have not otherwise been medically 
associated with his period of service or exposure to Agent 
Orange. 

The Board has carefully considered the veteran's statements 
with respect to his claims; however, through his statements 
alone, he cannot meet the burden imposed by section 5107(a) 
merely by presenting his lay statements as to the existence 
of disability and a relationship between that disability and 
his service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, at 611 
(1992). 

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). The RO informed the veteran 
that there is no objective evidence showing that his current 
kidney stones and psoriasis were present in service or are 
due to Agent Orange exposure.  Unlike the situation in 
Robinette, the veteran has not put VA on notice of any 
specific piece of evidence that, if submitted, could make his 
claim well-grounded; in this regard, the Board notes that the 
veteran attempted to obtain postservice medical records of 
treatment for a skin disorder, however, these were no longer 
available.  See Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

In view of the above, the Board must deny the claims for 
service connection for psoriasis and kidney stones, either on 
a direct basis or as a result of exposure to Agent Orange, as 
not well grounded.


ORDER

Service connection for psoriasis, including as a result of 
Agent Orange exposure, is denied.

Service connection for kidney stones, including as a result 
of Agent Orange exposure, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

